

116 HRES 590 : Raising a question of the privileges of the House.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 590IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. McCarthy submitted the following resolution; which was laid on the tableRESOLUTIONRaising a question of the privileges of the House.
	
 Whereas at a press conference on September 24, 2019, Speaker of the House Nancy Pelosi stated: Therefore today, I'm announcing the House of Representatives is moving forward with an official impeachment inquiry.;
 Whereas House Practice states that: Under the modern practice, an impeachment is normally instituted by the House by the adoption of a resolution calling for a committee investigation of charges against the officer in question.;
 Whereas in the past 25 years, the House of Representatives has moved forward with impeachment against a Federal officer three times, each initiated by an impeachment inquiry resolution approved by the full House, not by a unilateral decree of the Speaker;
 Whereas, on May 12, 2009, the House approved H. Res. 424, authorizing and directing the Committee on the Judiciary to inquire whether the House should impeach Samuel B. Kent, a judge of the United States District Court for the Southern District of Texas;
 Whereas, on January 13, 2009, the House approved H. Res. 15, authorizing and directing the Committee on the Judiciary to inquire whether the House should impeach G. Thomas Porteous, a judge of the United States District Court for the Eastern District of Louisiana;
 Whereas, on October 8, 1998, the House approved H. Res. 581, authorizing and directing the Committee on the Judiciary to investigate whether sufficient grounds exist for the impeachment of William Jefferson Clinton, President of the United States;
 Whereas the Committee Report to accompany H. Res. 581 stated: Because the issue of impeachment is of such overwhelming importance, the Committee decided that it must receive authorization from the full House before proceeding on any further course of action.;
 Whereas that report further stated: Because impeachment is delegated solely to the House of Representatives by the Constitution, the full House of Representatives should be involved in critical decision making regarding various stages of impeachment.;
 Whereas the Speaker's extraordinary decision to move forward with an impeachment inquiry without any debate or vote on such a resolution by the full House undermines the voting privileges afforded to each Member and the constituents they represent; and
 Whereas this unprecedented and politically motivated decision by Speaker Pelosi represents an abuse of power and brings discredit to the House of Representatives: Now, therefore, be it
	
 That the House of Representatives disapproves of the actions of the Speaker of the House, Mrs. Pelosi of California, to initiate an impeachment inquiry against the duly elected President of the United States, Donald J. Trump.
		